Exhibit 10.1

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

PROMISSORY NOTE

 

Principal Amount: Up to $1,966,000   

Dated as of February 17, 2019

Atlanta, Georgia

In connection with the Contribution (as defined below), Modern Media Acquisition
Corp., a Delaware corporation (the “Maker”) hereby promises to pay to the order
of Modern Media Sponsor, LLC, a Delaware limited liability company, or its
registered assigns or successors in interest (the “Payee”) the principal sum of
One Million Nine Hundred Sixty-Six Thousand Dollars ($1,966,000) or such lesser
amount as shall have been loaned by Payee to Maker and shall remain unpaid (or
not otherwise converted as provided for in Section 15) under this Note on the
Maturity Date (as defined below) in lawful money of the United States of
America, on the terms and conditions described below. All payments on this Note
shall be made by check or wire transfer of immediately available funds or as
otherwise determined by the Maker to such account as the Payee may from time to
time designate by written notice in accordance with the provisions of this Note.
Certain terms used but not defined herein shall have the meaning given to such
terms in the Maker’s Second Amended and Restated Certificate of Incorporation,
as amended (the “Charter”).

1. Principal. The entire unpaid principal balance of this Note (less any amounts
converted as provided for in Section 15 hereof) shall be payable on the date on
which Maker consummates its Business Combination (the “Maturity Date”). All or
any portion of the principal balance may be prepaid without penalty at any time.
Under no circumstances shall any individual, including but not limited to any
officer, director, employee or shareholder of the Maker, be obligated personally
for any obligations or liabilities of the Maker hereunder.

2. Contribution to Trust Account.

(a) Payee has agreed, subject to Section 2(b) hereof, to contribute to Maker as
a loan $0.0333 for each share of Maker’s common stock, par value $0.0001 per
share (“Common Stock”) issued in the Offering that was not redeemed in
connection with the February 13, 2019 amendment to the Charter for each monthly
period (commencing on February 17, 2019 and through the 16th day of each
subsequent calendar month), or portion thereof (on a prorated basis), until
Maker consummates its Business Combination (the “Contribution”). Payee shall
fund the Contribution by deposit to the Trust Account no later than the 27th day
of each calendar month (each such deposit, to be set forth on the Contribution
Deposit Schedule included as Annex A hereto, a “Contribution Deposit”);
provided, however, that the maximum aggregate amount of Contribution Deposits
shall not exceed One Million Nine Hundred Sixty-Six Thousand Dollars
($1,966,000). In connection therewith, Maker and Payee agree that the aggregate
amount of Contribution Deposits made by Payee from time to time hereunder shall
constitute the principal amount payable under this Note.

(b) Maker acknowledges and agrees that Payee may, in Payee’s sole discretion and
by written notice to Maker, elect to cease making the Contribution; provided,
however, that such election shall not relieve Payee of its obligation to fund
the Contribution with respect to any monthly period or portion thereof ended
prior to such election. If Payee so elects to cease making the Contribution,
Payee shall have no obligation to fund the Contribution with respect to any
monthly period or portion thereof occurring following the date of such election.



--------------------------------------------------------------------------------

3. Interest. No interest shall accrue on the unpaid principal balance of this
Note.

4. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

5. Events of Default. The following shall constitute an event of default (“Event
of Default”) under this Note:

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the Maturity
Date.

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

6. Remedies.

(a) Upon the occurrence of an Event of Default specified in Section 5(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b) Upon the occurrence of an Event of Default specified in Sections 5(b) or
5(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

7. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

 

2



--------------------------------------------------------------------------------

8. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

9. Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

10. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of or from the Trust Account, and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever; provided, however, that if the Maker
completes its Business Combination, the Maker shall repay the entire unpaid
principal balance of the Note.

13. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

14. Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of the Payee who
agrees to be bound by the terms of this Note.

 

3



--------------------------------------------------------------------------------

15. Conversion.

(a) At the Payee’s option upon notice to the Maker, at any time prior to payment
in full of the principal balance of this Note, the Payee may elect to convert
all or any portion of the principal balance of this Note into a number of
warrants (the “Warrants”) to purchase shares of Common Stock. Each $1.00 of such
principal balance shall be converted into one (1) Warrant. Each Warrant shall
have the same terms and conditions as the warrants issued by the Maker pursuant
to the private placement, except that (i) the Warrants shall not be exercisable
more than five years from the effective date of the Registration Statement, as
described in Maker’s Registration Statement on Form S-1 (333-216546) and
(ii) the Warrants, and the shares of Common Stock issuable upon exercise of the
Warrants, shall be subject to certain additional restrictions on transfer, in
accordance with Financial Industry Regulatory Authority Rule 5110(g)(1), as set
forth under the terms of that certain letter agreement, dated as of May 17,
2017, by and among the Maker, the Payee and each of the Maker’s officers,
directors and director nominees. The Warrants, the shares of the Common Stock of
Maker underlying the Warrants and any other equity security of Maker issued or
issuable with respect to the foregoing by way of a stock dividend or stock split
or in connection with a combination of shares, recapitalization, amalgamation,
consolidation or reorganization (the “Warrant Shares”), shall be entitled to the
registration rights set forth in Section 16 hereof.

(b) Upon any complete or partial conversion of the principal amount of this
Note, (i) such principal amount shall be so converted and such converted portion
of this Note shall become fully paid and satisfied, (ii) the Payee shall
surrender and deliver this Note, duly endorsed, to Maker or such other address
which Maker shall designate against delivery of the Warrants, (iii) Maker shall
promptly deliver a new duly executed Note to the Payee in the principal amount
that remains outstanding, if any, after any such conversion and (iv) in exchange
for all or any portion of the surrendered Note, Maker shall deliver to Payee the
Warrants, which shall bear such legends as are required, in the opinion of
counsel to Maker or by any other agreement between Maker and the Payee and
applicable state and federal securities laws.

(c) The Payee shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Warrants upon conversion of this
Note pursuant hereto; provided, however, that the Payee shall not be obligated
to pay any transfer taxes resulting from any transfer requested by the Payee in
connection with any such conversion.

(d) The Warrants shall not be issued upon conversion of this Note unless such
issuance and such conversion comply with all applicable provisions of law.

16. Registration Rights.

(a) Reference is made to that certain Registration Rights Agreement between the
Maker and the parties thereto, dated as of the date hereof (the “Registration
Rights Agreement”).

(b) The holders (“Holders”) of the Warrants (or the Warrant Shares) and the
Maker, as applicable, shall have such rights, duties and obligations set forth
in the Registration Rights Agreement with respect to a Registrable Security (as
defined in the Registration Rights Agreement).

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

MODERN MEDIA ACQUISITION CORP. By:   /s/ Lewis W. Dickey, Jr.   Name:     Lewis
W. Dickey, Jr.   Title:   President and Chief Executive Officer